Duvall, J.
(a). Under all the circumstances of this case, the court think there is no doubt upon the subject.
On the death of Martin Preston, it being a1 joint bond, the debt survived upon Bernard Preston, and *370no action at law can be maintained upon tbe bond; against the heir of Martin Preston: And the heir cannot possibly be answered unless sued as heir, and unless he had promised to pay the debt. This is a suit against him without stating that he is heir; without stating that assets had come to his hands, and without stating an express promise to pay.
Plaintiff nunsuited.

 Chase, Ch. J. absent. Done J. concurred.